DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 04/19/2022.
Claims 1, 6-8, 13-15, and 20 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant amended independent claim 1, 8, and 15 to recite the following new limitations: “detecting the identification code in the to-be-detected picture through a first neural network model, to obtain the detection result, an intersection-over-union ration between the target code and the identification code being greater than a preset value, and the identification code corresponding to a positive sample used in a training process of the first neural network model”
Examiner agrees with Applicant that the prior art referenced in the Non-Final Rejection mailed 03/01/2022 does not teach the new limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art CHE et al, US 2021/0200971.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of CHE et al, US 2021/0200971.
Re claims 1, 8, and 15:
SANTOS teaches a method for identifying an identification code in a to-be-detected picture, the method comprising:
Obtaining, by a computer device comprising a memory storing instructions and a processor in communication with the memory, a to-be-detected picture (E311) [0074] [0075] [Figure 3];
Detecting, by the computer device, an identification code in the to-be-detected picture to obtain a detection result, the detection result comprising target information of a target code corresponding to the identification code (E312) [0076]-[0089] [Figure 3];
Sampling, by the computer device, the target code according to the target information, to obtain a sampled image (E313) [0090]-[0103][Figure 3]; and
Decoding, by the computer device, the sampled image, to obtain an identification result corresponding to the identification code (E315) [0104]-[0115] [Figure 3].
SANTOS does not teach detecting the identification code in the to-be-detected picture through a first neural network model, to obtain the detection result, an intersection-over-union ration between the target code and the identification code being greater than a preset value, and the identification code corresponding to a positive sample used in a training process of the first neural network model.
CHE teaches detecting the identification code in the to-be-detected picture through a first neural network model, to obtain the detection result, an intersection-over-union ration between the target code and the identification code being greater than a preset value, and the identification code corresponding to a positive sample used in a training process of the first neural network model [0037]-[0047] [0056] [0062]-[0064] [0080] [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of CHE in the method of SANTOS such that the detection occurs through a first neural network model for the purpose of improving accuracy of the determination of the identification code from the image (CHE [0019] [0053]).


Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of CHE et al, US 2021/0200971, as applied in claims 1, 8, and 15, and further in view of MADEJ et al, US 2014/0042297.
Re claims 2-4, 9-11, and 16-18:
SANTOS, in view of CHE, teaches the method and apparatus of claim 1, 8, and 15, but does not teach in response to obtaining the to-be-detected picture by picture setting and the target code satisfying a resolution condition, upsampling, by the computer device, the target code according to the target information, to obtain the sampled image.
MADEJ teaches an method and apparatus for identifying an identification code, wherein in response to a solution of the target code being less than a preset value, upsampling, by a computer device, the target code according to the target information, to obtain the sampled image [0036]-[0039] [Figure 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MADEJ in the method and apparatus of SANDTO, in view of CHE, for the purpose of ensuring the resolution of the image meets a minimum acceptable resolution setting to facilitate successful decoding [0036].

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of CHE et al, US 2021/0200971 and MADEJ et al, US 2014/0042297, as applied in claims 3, 10 and 17, and further in view of KATO et al, “Low Resoultion QR code recognition by applying super resolution using the property of QR codes”.
Re claim 5, 12 and 19:
SANTOS, in view of CHE and MADEJ, teaches the method and apparatus of claims 1, 8, and 15, but does not teach upsampling the target code based on an image super-resolution reconstruction technology, to obtain the sampled image.
KATO teaches upsampling the target code based on an image super-resolution reconstruction technology, to obtain the sampled image [pages 2-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KATO in the method and apparatus of SANDTO, in view of CHE and MADEJ, for the purpose of enhancing the success rate for detecting and decoding QR codes in low resolution images.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of CHE et al, US 2021/0200971, MADEJ et al, US 2014/0042297, in view of KATO et al, “Low Resoultion QR code recognition by applying super resolution using the property of QR codes”, as applied in claims 5, 12, and 19, and further in view of VAN DER MERWE et al, US 8,905,314.
Re claims 6, 13, and 20:
SANTOS, in view of CHE, MADEJ, and KATO, teaches the method and apparatus of claims 5, 12, and 19, wherein the computer device upsamples the target code based on the image super-resolution reconstruction technology, but does not discuss a neural network model, wherein a weight corresponding to an edge region of the target code in a hidden layer of the neural network model is greater than a preset value.
VAN DER MERWE teaches a barcode decoding system and method that utilizes a neural network model, wherein a weight corresponding to an edge region of the target code in a hidden layer of the neural network model is greater than a preset value (column 10, line 15- column 11, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of VAN DER MERWE in the method and apparatus of SANTOS, in view of CHE, MADEJ and KATO, for the purpose of facilitating efficient implementation on portable device (column 2, lines 24-33).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of CHE et al, US 2021/0200971,MADEJ et al, US 2014/0042297, in view of KATO et al, “Low Resoultion QR code recognition by applying super resolution using the property of QR codes”, in view of VAN DER MERWE et al, US 2013/0240628, as applied in claims 6 and 13, and further in view of MAO et al, US 2019/0188729.
Re claims 7 and 14:
SANTOS, in view of CHE, MADEJ, KATO, and VAN DER MERWE, teaches the method and apparatus of claims 6 and 13, but does not teach filtering a logo region of a target code in a training sample before training the neural network model.
MAO teaches filtering a logo region of a target code in a training sample before training the neural network model [0090] [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MAO in the method and apparatus of SANTO, in view of CHE, MADEJ, KATO, and VAN DER MERWE, for the purpose of refining identification code detection results [0104].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876